United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Marianna, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1800
Issued: March 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 29, 2012 appellant filed a timely appeal from a July 16, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her occupational disease
claim and an August 15, 2012 nonmerit decision denying her reconsideration request. Pursuant
to the Federal Employees Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this claim.2
ISSUES
The issues are: (1) whether appellant sustained an occupational disease causally related
to factors of her federal employment; and (2) whether OWCP properly denied appellant’s request
for further merit review of her claim pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

Appellant originally requested oral argument. The Clerk of the Board mailed a letter dated September 14, 2012
to appellant asking to confirm a continuing desire for an oral argument held in Washington, DC. Since no written
response was received, the Board has decided the appeal on the record.

FACTUAL HISTORY
On February 21, 2012 appellant, then a 67-year-old postmaster, filed an occupational
disease claim alleging that she developed bilateral carpal tunnel syndrome on or about October 8,
2008 due to over 25 years of repetitive work on electronic equipment, such as computers,
repetitive lifting and manually throwing parcels and mail. She stopped work on May 15, 2011
and claimed that the employing establishment could not accommodate her restrictions. With her
claim appellant submitted a letter to a physician, a Dr. David Webber, outlining her medical
history over the past three years.
In a November 7, 2011 letter, Dr. Thomas O. Bailey, a Board-certified family physician,
advised that appellant was under treatment for peripheral neuropathy, elevated hypertension and
other diagnoses. He indicated that she was responding to treatment but that medication side
effects impaired her judgment and would affect her work performance and daily routine. In a
November 21, 2011 return to work letter, Dr. Bailey indicated that appellant was able to return to
work on December 5, 2011 with limited standing and no lifting. He noted that appellant also had
severe limitations of use of the right hand.
In a March 9, 2012 letter, OWCP advised appellant that it required additional factual and
medical evidence in support of her claim. It requested that she respond to a questionnaire to
substantiate the factual elements of her claim and submit a comprehensive medical report from a
physician providing a well-reasoned opinion as to how her condition was caused by employment
factors.
Appellant submitted a March 17, 2012 authorization for release of information; a
December 27, 2011 accommodation decision from the employing establishment; a March 17,
2012 response to the questionnaire and a March 21, 2012 challenge from the employing
establishment.
In a December 3, 2008 report, Dr. Willis Courtney, a Board-certified neurologist,
provided an impression of intractable right-side headaches; right-sided neck pain; bilateral hand
weakness; swelling and numbness for greater than six months with possible nerve entrapment;
hypertension and arthritis. A December 3, 2008 nerve conduction study and electromyogram
(EMG) signed by Dr. Courtney provided an impression of bilateral carpal tunnel syndrome.
Also submitted was an April 20, 2011 nerve conduction velocity and EMG study.
By decision dated April 18, 2012, OWCP denied appellant’s claim on the grounds that
the medical evidence was insufficient to establish a diagnosed condition due to the identified
employment factors.
On April 25, 2012 appellant requested a review of the written record before an OWCP
hearing representative. No additional evidence was submitted.
By decision dated July 16, 2012, an OWCP hearing representative affirmed the April 18,
2012 decision finding insufficient medical evidence to establish fact of injury.

2

In a July 25, 2012 letter, appellant requested reconsideration. In her July 25, 2012 letter,
she related the factual circumstances of her claim: job history, history of medical appointments
and treatment; her belief that the hearing representative was biased in favor of the employer; her
belief that a physician should not have to provide an opinion on causal relationship; and her
disagreement with the employing establishment’s decision not to provide her work within her
restrictions. Appellant also submitted articles regarding carpal tunnel syndrome; pictures of her
hands and fingers; a statement written on a November 21, 2011 work excuse and copies of her
occupational disease claim form.
By decision dated August 15, 2012, OWCP denied appellant’s request for reconsideration
as the evidence submitted in support of the request was insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;5 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;6 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.7
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.8 The
opinion of the physician must be based on a complete factual and medical background of the
3

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Michael R. Shaffer, 55 ECAB 386 (2004).

6

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

7

Beverly A. Spencer, 55 ECAB 501 (2004).

8

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

3

claimant,9 must be one of reasonable medical certainty10 explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.11 The weight of medical evidence is determined by its reliability, its probative value,
its convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.12
ANALYSIS -- ISSUE 1
Appellant filed an occupational disease claim alleging that factors of her employment
caused or contributed to her bilateral carpal tunnel conditions. The evidence supports that she
performed various repetitive duties over a number of years as part of her job. However, the
Board finds that appellant did not submit sufficient medical evidence to establish her bilateral
carpal tunnel condition was causally related to employment factors. The medical evidence is
deficient on two grounds: first, it fails to provide a diagnosis connected to work factors; and
second, there is no well-rationalized opinion on causal relationship from a physician.
In a November 7, 2011 report, Dr. Bailey indicated that appellant was under treatment for
peripheral neuropathy, elevated hypertension and other diagnoses. He advised that medication
side effects would impair her judgment and affect her work performance and daily routine.
Dr. Bailey also advised, in a November 21, 2011 return to work letter, that appellant was able to
return to work on December 5, 2011 with no lifting, limited standing and severe limitations of
use of the right hand. In a December 3, 2008 report, Dr. Courtney provided an impression of
intractable right-side headaches, right-sided neck pain; bilateral hand weakness, swelling and
numbness for greater than six months, assess for nerve entrapment; hypertension and arthritis.
However neither physician provides any work history, discusses any work factors or relates
appellant’s diagnosed conditions to factors of her employment. Thus these reports have little
probative value in establishing appellant’s claim as they do not address how employment factors
caused or contributed to a diagnosed medical condition.
Appellant submitted nerve conduction and EMG testing of December 3, 2008 and
April 20, 2011 which showed bilateral carpal tunnel syndrome. However these nerve conduction
and EMG testing studies do not provide a history of injury or address the cause of the diagnosed
condition. Thus, these reports are insufficient to establish appellant’s claim.
Consequently, the medical evidence is insufficient to establish a causal relationship
between specific factors or conditions of employment and the diagnosed medical conditions.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

12

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

the belief that her conditions were caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.13 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
OWCP advised appellant of the evidence required to establish her claim; however, she
failed to submit such evidence. Consequently, appellant has not met her burden of proof to
establish that her employment factors caused or aggravated a diagnosed medical condition.
On appeal, appellant argued that the medical and factual evidence supports that she
sustained an injury in the performance of duty. As noted while the record supports the factual
component of fact of injury, the medical component has not been established as she has not
submitted a medical report addressing how work factors caused or aggravated a diagnosed
medical condition. Furthermore, appellant has submitted no evidence supporting her assertion of
bias on the part of the hearing representative.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128 of FECA,14
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.15 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.16 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
ANALYSIS -- ISSUE 2
The Board finds that the refusal of OWCP to reopen appellant’s case for further
consideration of the merits of her claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In her July 25, 2012 application for reconsideration, appellant did not show that OWCP
13

Id.

14

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
15

20 C.F.R. § 10.606(b)(1)-(2).

16

Id. at § 10.607(a).

5

erroneously applied or interpreted a specific point of law. She did not advance a new and
relevant legal argument. Appellant’s arguments proffered relate to the factual circumstances of
her claim, her beliefs regarding physician opinions and her disagreement with the employing
establishment’s refusal to provide work within her restrictions. The underlying issue in this case
is whether appellant established an injury causally related to her employment factors. That is a
medical issue which must be addressed by relevant medical evidence.17 Therefore, appellant’s
statements and opinions do not constitute a basis for reopening the claim.
While appellant submitted articles regarding carpal tunnel syndrome and pictures of her
hands and fingers as new evidence, they are not relevant to the issue for which OWCP denied
appellant’s claim. As noted, the underlying issue is medical in nature. The evidence does not
include a physician’s opinion on the issue of causal relationship between appellant’s diagnosed
conditions and employment factors.18 The articles regarding carpal tunnel syndrome are also not
relevant as excerpts from publications are of general application and have no evidentiary value in
establishing the necessary causal relationship as they are of general application and are not
determinative of whether the specific condition claimed was causally related to the particular
employment injury involved.19 As the evidence submitted does not address the issue on which
OWCP’s decision was based, namely, medical evidence that establishes a diagnosis causally
related to the employment factors, it is not relevant. A claimant may be entitled to a merit
review by submitting new and relevant evidence, but appellant did not submit any relevant
medical evidence in this case.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a medical condition causally related to factors of her federal employment. OWCP
properly denied appellant’s request for reconsideration without a merit review.

17

See Bobbie F. Cowart, 55 ECAB 746 (2004).

18

See Darletha Coleman, 55 ECAB 143 (2003) (evidence that does not address the particular issue involved does
not constitute a basis for reopening a case).
19

K.T., Docket No. 11-1570 (issued February 2, 2012).

6

ORDER
IT IS HEREBY ORDERED THAT the August 15 and July 16, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 21, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

